MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                     Jun 27 2018, 9:22 am

regarded as precedent or cited before any                                      CLERK
court except for the purpose of establishing                               Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Benjamin Loheide                                         Curtis T. Hill, Jr.
Law Office of Benjamin Loheide                           Attorney General of Indiana
Columbus, Indiana
                                                         George P. Sherman
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Zacheriah Allen Tillison,                                June 27, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-107
        v.                                               Appeal from the Bartholomew
                                                         Circuit Court
State of Indiana,                                        The Honorable Kelly S. Benjamin,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         03C01-1709-F6-5108



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-107 | June 27, 2018                       Page 1 of 5
                                          Case Summary
[1]   Zacheriah Tillison appeals his two-and-a-half-year sentence for resisting law

      enforcement causing bodily injury, a Level 6 felony, claiming it is inappropriate

      in light of the nature of his offense and his character. We disagree and affirm

      the trial court.



                            Facts and Procedural History
[2]   On September 16, 2017, Tillison took his daughter to a Chuck E. Cheese

      restaurant in Columbus after taking an un-prescribed Klonopin. Tillison

      purchased a pizza at the counter and appeared intoxicated to the restaurant

      manager. The manager observed Tillison sit down in a booth with the child

      and put his head down on the table. The manager brought the food to the table

      and tried to wake Tillison. After the manager could not wake Tillison, she

      called 911 for assistance. When police officers arrived at the restaurant to

      confront Tillison, he became aggressive, and a struggle ensued. One officer

      sustained a knee injury. Police took Tillison to the hospital because of his

      apparent intoxication, and he was subsequently arrested. At the time of the

      incident, Tillison was on probation following an April 2017 conviction for

      conversion.


[3]   The State charged Tillison with Count I, Level 6 felony resisting law

      enforcement causing bodily injury; Count II, Level 6 felony neglect of a

      dependent; and Count III, Class B misdemeanor public intoxication. The State


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-107 | June 27, 2018   Page 2 of 5
      also filed a petition to revoke Tillison’s probation in the conversion case. In

      November, Tillison pled guilty to resisting law enforcement pursuant to a plea

      agreement that provided the other charges and the petition to revoke probation

      would be dismissed. Tr. Vol. II p. 11. The agreement left sentencing to the

      discretion of the trial court.


[4]   In sentencing Tillison, the trial court identified the following aggravating

      circumstances: Tillison’s prior criminal history; he was placed on probation

      multiple times in the past and had violated his probation; he was on probation

      at the time of this offense; and he has two outstanding warrants from other

      counties. Id. at 34. The court imposed the maximum sentence of two-and-a-

      half years—912 days—with 300 days executed in jail and 612 days suspended

      to probation. The court also ordered that the first 120 days of Tillison’s

      probation be served in jail in order for him to apply for and complete Recovery

      Works, which is a re-entry program that assists individuals with substance-

      abuse issues.


[5]   Tillison now appeals.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-107 | June 27, 2018   Page 3 of 5
                                  Discussion and Decision
[6]   Tillison argues that a maximum sentence of two-and-a-half years for his Level 6

      felony is inappropriate.1 Under Indiana Appellate Rule 7(B), this Court may

      revise a sentence authorized by statute if, after due consideration of the trial

      court’s decision, we find that the sentence is inappropriate in light of the nature

      of the offense and the character of the offender. Brown v. State, 10 N.E.3d 1, 4

      (Ind. 2014). A defendant has the burden of persuading this Court that his or

      her sentence is inappropriate. Thompson v. State, 5 N.E.3d 383, 391 (Ind. Ct.

      App. 2014).


[7]   The sentencing range for a Level 6 felony is between six months and two-and-a-

      half years (912 days), with the advisory sentence being one-and-a-half years.

      Ind. Code § 35-50-2-7(b). Tillison is correct that he was given the maximum

      sentence of 912 days, but only 300 days were executed and an additional 120

      days were to be served in jail as part of probation. Thus, Tillison was ordered

      to spend a total of 420 days in jail, less than half of the maximum sentence.


[8]   Regarding the nature of Tillison’s offense, he resisted arrest in a children’s

      restaurant in front of his own daughter, but his conduct was otherwise




      1
       In his brief, Tillison states “the appropriate standard of review for this appeal is abuse of discretion.”
      Appellant’s Br. p. 7. However, Tillison never develops an abuse-of-discretion argument. Instead, he only
      argues inappropriate sentence under Indiana Appellate Rule 7(B). Therefore, we will decide only whether
      Tillison’s sentence is inappropriate.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-107 | June 27, 2018                       Page 4 of 5
       unremarkable as far as felony resisting goes. However, his character weighs

       against any revision in his sentence.


[9]    In his brief, Tillison claims that the court record contained information that

       reflected positively on his character: he had employment waiting with one

       employer and planned to pick up another job; he pled guilty, thus avoiding the

       necessity of taking the matter to trial; he showed remorse for what had

       happened; and he acknowledged the need for and was willing to engage in

       substance-abuse treatment. Appellant’s Br. p. 9. He also claims that he was

       placed in a situation not of his own doing and attempted to care for his

       daughter. Id. But even if we accept these claims as true, they are significantly

       overshadowed by his lengthy criminal history. Tillison has five prior felony

       convictions. He also has eighteen misdemeanor convictions, which include

       battery, conversion, criminal mischief, and check deception. Tillison has been

       on probation eleven times, violated probation three times, and was on

       probation when he committed the offense in this case. Tillison has not

       reformed his criminal behavior despite being given multiple chances to better

       himself. We therefore find that Tillison’s sentence is not inappropriate.


[10]   Affirmed.


       Pyle, J., and Barnes, Sr. J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-107 | June 27, 2018   Page 5 of 5